IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00113-CR
 
The State of Texas,
                                                                      Appellant
 v.
 
john w. collier,
                                                                      Appellee
 
 
 

From the County Court at Law
McLennan County, Texas
Trial Court No. 2004-3933-CR1
 

DISSENTING Opinion





 
          For the reasons stated in my
dissenting opinion in State v. Stanley, No. 10-05-00101-CR (Tex.
App.—Waco July 27, 2005, no pet. h.), I dissent.
 
                                                          TOM
GRAY
                                                          Chief
Justice 
 
Dissenting
opinion delivered and filed July 27, 2005